                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

HEATHER BENNEY,                  )
                                 )
                     Plaintiff,  )
                                 )
v.                               )             Case No.: 17-2548-HLT-KGG
                                 )
MIDWEST HEALTH, INC., et al., )
                                 )
                     Defendants. )
_______________________________)

          MEMORANDUM & ORDER ON MOTION TO COMPEL

      Now before the Court is Plaintiff’s Motion to Compel Discovery. (Doc.

104.) Having reviewed the submissions of the parties, Plaintiff’s motion is

GRANTED in part and DENIED in part as more fully set forth below.

                           FACTUAL BACKGROUND

      In the present action, Plaintiff contends she was formerly employed as

Director of Nursing at the Lexington Park facility from December 2012 through

September 2015. She alleges she injured her arm, shoulder, and back while

assisting a resident of the facility at work in April 2015. This resulting in the filing

of a worker’s compensation claim. She contends that the terms and conditions of

her employment worsened as a result, ultimately leading to the termination of her

employment.



                                           1
      In her federal court Complaint, Plaintiff generally alleges she was subject to

disparate treatment, hostile work environment, denial of a reasonable

accommodation for her disability, and retaliation in violation of the Americans

with Disabilities Act, 42 U.S.C. § 12111, et seq. (See Doc. 1.) She also alleges

workers’ compensation retaliatory discharge. (Id.) Plaintiff contends that each of

the Defendants1 was her employer and that all engaged in the unlawful

discrimination and retaliation. Defendants generally deny Plaintiff’s allegations.

      Plaintiff files the present motion requesting the Court enter an Order

compelling Defendant Lexington’s full response to Plaintiff’s Interrogatories 18,

and 21; Defendant Midwest’s full response to Interrogatories 15, 18, 20, 21, 22, 23,

24, and 25; Defendant Lexington’s full response to Request for Production 65, 66,

67, 68, 73, 74, 77, 78, 79, 85, 86, 87, and 88; and Defendant Midwest’s full

response to Request for Production 68, 73, 81, 82, 86, 87, 88, 89, 90, 95, 96, 98,

104, 105, and 106. (Doc. 104.) Based on Plaintiff’s representations, the Court is

satisfied that the parties adequately conferred regarding the disputed discovery,

although they were unable to resolve their disagreements.

                                    ANALYSIS

I.    Legal Standards.


1
  Defendants are Lexington Park Nursing Operations, LLC (hereinafter “Lexington” or
“Lexington Park”), Midwest Health, Inc. (hereinafter “Midwest”), and Midwest Health
Management, Inc. (hereinafter “Management”).
                                          2
      Fed.R.Civ.P. 26(b) states that

            [p]arties may obtain discovery regarding any
            nonprivileged matter that is relevant to any party's claim
            or defense and proportional to the needs of the case,
            considering the importance of the issues at state in the
            action, the amount in controversy, the parties' relative
            access to relevant information, the parties' resources, the
            importance of the discovery in resolving the issues, and
            whether the burden or expense of the proposed discovery
            outweighs its likely benefit. Information within this
            scope of discovery need not be admissible in evidence to
            be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

II.   Disputed Discovery Requests.

      A.    Interrogatory No. 15 to Midwest.

      This Interrogatory asks if Plaintiff was “told there were concerns regarding

her sharing and/or showing emails and/or text messages on or before September

17, 2015?” (Doc. 104-3, at 1-2.) Defendant Midwest was instructed to “describe

each reason” Plaintiff was so informed. (Id.) Defendant responded that there were

“two basic concerns” regarding the Interrogatory.

            The first was that plaintiff did not need to share all
            matters pertaining to her employment and work in email
            with multiple individuals when she only needed to
            address things to her supervisor and second, at that time

                                         3
               she had a one hour per day typing restriction and was
               spending her time typing rather lengthy emails instead of
               completing the reports that she was requested to focus
               her energies on. However, while communications may
               have been discussed with Ms. Benney at various times
               prior to September 17, 2015, there was not any
               disciplinary or corrective action taken by the [D]efendant
               at any time prior to September 17, 2015 pertaining to her
               emails.

(Id., at 2.)

       Plaintiff complains that this answer is nonresponsive. (Doc. 104, at 7.) As

Plaintiff points out, Defendant Midwest’s response indicates that communications

“may” have happened. (Id.) Defendant argues that the answer is “responsive … to

the best of Midwest’s abilities.” (Doc. 114, at 2.) The Court agrees with Plaintiff,

however, that the answer is not fully responsive. As Plaintiff states, “either the

conversations happened to the Defendant’s knowledge, or they did not.” (Doc.

104, at 7.) This portion of Plaintiff’s motion is GRANTED and Defendant

Midwest is instructed to respond to this Interrogatory in a manner that removes

such qualifying language.

       B.      Interrogatory No. 18 to Midwest.

       Interrogatory No. 18 asks whether Defendant Midwest employed “regional

nurses” in 2014 and 2015. (Doc. 104-3, at 3.) Defendant was then asked, if the

answer was “no,” to “identify the entity which you contended employed the

regional nurses who oversaw Defendant’s facilities.” (Id.) Defendant responded


                                           4
that “Regional Nurses have worked for Midwest Health Consulting, Inc. which

provides services to Midwest Health.” Plaintiff again complains that this answer is

nonresponsive. As Plaintiff indicates, Interrogatory No. 18 first seeks a yes or no

answer to a specific question. (Doc. 104, at 7.)

       Plaintiff contends that “[f]rom Defendant’s stated answer it is unclear

whether the Defendant asserts that the regional nurses were employed by Midwest

Health Consulting Inc. in 2014 and 2015.” (Id.) “Rather, the answer vaguely

states that the Regional Nurses have worked for that entity, but does not define the

time period.” (Id.) Defendant Midwest argues that the answer “is responsive to

the question as written” because it “directly identifies the employer for the

Regional Nurses in the in time period specified by the Plaintiff.” (Doc. 114, at 2.)

The Court GRANTS in part Plaintiff’s motion as to Interrogatory No. 18 and

instructs Defendant to supplement its response to include a “yes or no” answer to

the first portion of Plaintiff’s inquiry.

       C.     Interrogatory No. 20 to Midwest.

       Interrogatory No. 20 asks Defendant Midwest to “[d]escribe each step

Defendant has taken to assess Marie Vogel’s cell phone privacy settings and each

step Defendant has taken to install safety precautions on Marie Vogel’s cell

phones, and state the date of each action taken.” (Doc. 104-3, at 3-4.) Defendant

responded that its “IT department works with employees to set up the phones with


                                            5
secured access to an internal network email which is continually updated at the

network level as needed. This included setting a passcode when originally

presented to IT for Ms. Vogel to enter in information.” (Id.)

      Plaintiff again complains that Defendant’s Answer is not fully responsive.

             First, the Interrogatory asks for the date of each action
             taken. No dates have been provided. Second, the
             Answer refers to a passcode, but does not state what the
             passcode is to, or the date the passcode was set up.
             Third, the Answer does not explain what steps are taken
             to give secure access to the internal network email, and
             the Answer does not explain whether, or when, this was
             done with Ms. Vogel. Fourth, the Answer does not
             explain what continued updates are done at the network
             level.

(Doc. 104, at 8.) The Court agrees with Plaintiff. Defendant’s response describes

steps it generally takes regarding employee cell phones. It does not relate

specifically to steps taken regarding Plaintiff nor does it provide specific dates, as

requested. Plaintiff’s motion is GRANTED as to Interrogatory No. 20 and

Defendant Midwest is instructed to provide a complete response.

      D.     Interrogatories 21 to Midwest and 18 to Lexington.

      These Interrogatories ask Defendants Midwest and Lexington to “[i]dentify

each rule, regulation, policy, or procedure Defendant contends Plaintiff failed to

follow or adhere to while working for Defendant, and describe the reason(s)

Plaintiff failed to follow them.” (Doc. 104-3, at 4; Doc. 104-2, at 2.) Defendants

responded, “[t]his interrogatory is similar to and addresses the issues that the Court
                                           6
appears to have dealt with as part of the Motion to Compel, for interrogatory No 11

which is to be supplemented as required by the Court order by December 19,

2018.” (Doc. 104-3, at 4-5; Doc. 104-2, at 3.) Defendants also referred Plaintiff to

a lengthy list of documents. (Id.) Defendants concluded their responses by stating

that “[a]s to the reasons plaintiff failed to follow such rules, regulations, policies

and procedures, only plaintiff can describe the reasons why that is.” (Id.)

      Plaintiff contends that Interrogatories do “not ask for Defendants’ opinion as

to why Plaintiff believes she failed to follow the policies.” (Doc. 104, at 9.)

Instead, according to Plaintiff, the Interrogatories are “directed towards to

Defendant [sic], clearly asking Defendants what the reasons were underlying the

policy violations.” (Id.)

      As worded, the Interrogatories clearly ask Defendants to “describe the

reason(s) Plaintiff failed to follow” rules and policies while working for

Defendant. The Court finds this portion of Plaintiff’s Interrogatory to be improper.

As Defendants argue, the interrogatory, as written, “clearly asks for the reasons the

Plaintiff failed to follow such rules, regulations, policies and procedures.” (Doc.

114, at 4.) The Court agrees. Plaintiff, rather, than Defendants, would be the

person to indicate why she did not follow a given rule or policy. Defendants are,

however, instructed to enumerate each rule, regulation, policy, or procedure they

contend Plaintiff failed to follow or adhere to while working for Defendant. As


                                            7
such, this portion of Plaintiff’s motion is GRANTED in part and DENIED in

part.

        E.    Interrogatory 22 to Midwest.

        Interrogatory No. 22 asks Defendant Midwest to “[i]dentify each employee

who has ever taken documentation containing patient names off of Defendant’s

premises and state the reason(s) the employee did this.” (Doc. 104-3, at 5.)

Defendant responds that

              [t]his cannot be answered as the question is posed, as it
              contains no time frame as a reference for answering the
              same, does not define premises or what is being sought as
              a premises, and is not limited to any particular aspect of
              the companies [sic] affairs of which Midwest Health is
              involved in many different contract relationships with
              many different entities over multiple states. For
              example, certain employees of this Defendant would go
              to various nursing homes or other businesses which
              contracted with Midwest Health, Inc., and would view
              records at the location of the business that contracted
              with Midwest Health, Inc. If we are considering the
              premises to be the Midwest Health corporate office
              building, then this would be considered offsite from the
              main building of Midwest Health, Inc. In addition, most
              medical records were electronic at the time plaintiff was
              terminated, and thus individual may be considered to be
              viewing documentation offsite if they viewed this record
              on a secured and authorized electronic platform from any
              location other than in the Midwest Health Building,
              which again would include the building of the
              contracting party. Moreover, during the course of this
              [D]efendant’s existence, medical records were not always
              electronic and thus the entire platform under which
              medical records existed has changed and attempting to
              determine that at this point is not necessarily practical,
                                          8
             possible or relevant to this litigation. Simply put, without
             further refinement, the question cannot be answered with
             any degree of accuracy.

(Doc. 104-3, at 5-6.)

      In her letter of April 5, 2019, Plaintiff agreed to limit the scope of this

Interrogatory as follows: “For the years 2014-2015, please identify each employee

who has ever taken documentation containing patient names outside of any

building owned by any Defendant, and state the reason(s) the employee did this.”

(Doc. 104-6.) Defendant still refused to respond to the interrogatory, arguing that

it remains facially overbroad because it “still encompasses every building owned

by any of the [D]efendants.” (Doc. 114, at 5.) According to Defendant Midwest,

the task of identifying “every employee who has ever taken documentation

containing patient names outside of these buildings is so overly broad that it

renders the request impossible to answer.” (Id.) Defendant continues that “[i]n the

regular course of business it is foreseeable, and practical, that employees have

taken such documentation outside of the many buildings owned by the

Defendants” and “[t]here is absolutely no way for the Defendants to identify every

[such] instance.” (Id.)

      Plaintiff replies that Defendant’s response “demonstrates its refusal to make

a good faith attempt to respond.” (Doc. 119, at 4.) For instance, Plaintiff

complains that Defendant has failed to identify what “‘practical’ reasons there are


                                           9
for documentation to be taken out of the buildings, and which employee(s) would

be authorized to take the documentation out of the buildings.” (Id.) The Court

notes, however, that the interrogatory did not ask for such specifics to be provided.

        The Court agrees with Defendant and finds that Interrogatory No. 22, as

worded, is ambiguous, overly broad, and not proportionate to the needs of this

case, even with the limitations proposed in Plaintiff’s golden rule letter. This

portion of Plaintiff’s motion is DENIED.

        F.    Interrogatory No. 23 to Midwest.

        Interrogatory No. 23 asks Defendant Midwest to “[s]tate the reasons for

assigning an employee to sit with Plaintiff while she was working in the corporate

conference room in September 2015 and describe the specific actions, if any, the

employees took to assist Plaintiff while assigned sit with her.” (Doc. 104-3, at 6.)

Defendant responded that

              In part it was to ensure that plaintiff was working toward
              completion of the outstanding reports and to assist the
              plaintiff (as practical under the circumstances) in
              completing the reports. In addition, it ensured that
              plaintiff did not violate the work restrictions, got to take
              her breaks as needed, and that there was someone present
              if plaintiff needed anything.

(Id.)

        Plaintiff contends that the response “provides half of the information sought

by the Interrogatory, but does not answer the portion seeking a description of ‘the


                                           10
specific actions, if any, the employees took to assist Plaintiff while assigned sit

with her.’” (Doc. 104, at 12.) Defendant argues that assigning a person “to assist

the plaintiff (as practical under the circumstances) in completing reports” as stated

in the response “describes the specific action” taken. (Doc. 114, at 6.)

      The Court does not agree with Defendant. Rather, the Court finds that

Defendant’s response provides only the most general – rather than “specific” –

description of the actions taken by this employee to assist Plaintiff. Defendant is

instructed to provide a supplemental response curing this deficiency. This portion

of Plaintiff’s motion is GRANTED.

      G.     Interrogatory 24 to Midwest.

      Interrogatory No. 24 asks Defendant Midwest to “[i]dentify each DON and

facility Administrator from any facility who was terminated during the Relevant

Period and state the reason(s) for termination.” (Doc. 104-3, at 6.) Defendant

objected that “a reasonable time period is only from 3 years prior to [P]laintiff’s

termination to 2 years after her termination.” (Id. (citation omitted).) Defendant

also objected that each of its facilities “is different with different levels of income

and care serviced, and different staffing issues unique to each facility,” and “may

address discipline for its employees differently,” making such terminations

irrelevant to Plaintiff’s claims. (Id.) Defendant contends that “[a]s it is written,

this interrogatory is facially invalid and the prospective relevance of such materials


                                           11
is not proportional to the needs of the case.” (Id.) That stated, Defendant provided

a list of administrators and Directors of Nursing who “have been terminated from

the skilled nursing side.” (Id.)

      As an initial matter, Plaintiff contends that Defendant’s objections were

waived “as they were not stated within the time period Defendant had to respond to

discovery.” (Doc. 104, at 13.) Plaintiff contends that Defendants’ discovery

responses were due to Plaintiff on November 26, 2018, but were not served until a

later date and that the extension was not requested until after this deadline had

passed. (Id.) Defendants respond that they were given an extension of December

7, 2018, to respond to the discovery, and therefore did so in a timely manner.

(Doc. 114, at 6.)

      The Court notes that Defendants explained in their initial motion for an

extension that the reason the request was not filed before the deadline had expired

was because defense “counsel’s office was closed on November 26, 2018 due to

weather.” (Doc. 72, at 1.) The Court subsequently found this initial request for an

extension to be moot because Defendants filed an additional request for an

extension, which the Court granted, and therefore the Court did not address the

substance of the initial motion or the mentioned weather delay. (See Docs. 76 and

77.) That stated, the Court now finds that Defendants had an adequate explanation

for the one-day delay in filing its initial request for an extension. As such, the


                                          12
Court overrules Plaintiff’s contention that Defendants’ objections were waived as

untimely.2

       Plaintiff also argues that Defendant Midwest’s response is improper because

it is provided subject to an objection. (Doc. 104, at 13.) As this Court has

previously held, “[a]nswering discovery requests ‘subject to’ objections is

‘manifestly confusing (at best) and misleading (at worse), and has no basis at all in

the Federal Rules of Civil Procedure.” Great Plains Ventures, Inc. v. Liberty

Mut. Fire Ins. Co., No. 14-1136-JAR, 2015 WL 4044977, at *2 (D. Kan., Jan. 29,

2015) (citing Sprint v. Commc’ns Co., L.P. v. Comcast Cable Commc’ns, LLC,

No. 11-2684, 2014 WL 545544 at *2 (D. Kan. Feb. 11, 2014)).

       Defendant responds that it “did not respond to Interrogatory 24 subject to an

objection.” (Doc. 114, at 6.) Rather, according to Defendant, it

              raised the objections to Interrogatory 24 within the
              Response, noting that a ‘list of Admins and DONS that
              have been terminated from the skilled nursing side has
              been provided as part of the documents in the case’ as
              supportive of the Defendant’s objections that
              Interrogatory No. 24 is requesting discovery that the
              prospective relevance of such materials is not
              proportional to the needs of the case. The previously
              produced list of Admins and DON’s that have been
              terminated from the skilled nursing side is not offered as
              a Response to the Plaintiff’s Interrogatory 24, it simply

2
  The Court applies this finding and overrules Plaintiff’s untimely contention as to any of
the discovery responses for which the issue was raised, including responses to Requests
for Production 73, 81, 82, 86, 87-90, 95, 96, and 106 to Defendant Midwest and Requests
for Production 66-68, 73, 74, 77-79, 85-88 to Defendant Lexington.
                                            13
             points out that the Defendant has previously provided the
             materials that are relevant and proportional to the needs
             of the case, as set out within the scope of relevance as
             defined under Fed.R.Civ.P. 26.

(Id., at 6-7.) The Court agrees with Defendant that the list is not offered as a

response to the discovery request at issue, but rather is a reference to proportional

information that has previously been provided by Defendant. The Court also notes

that Plaintiff does not address Defendant’s explanation in her reply brief. (See

Doc. 119, at 5-6.) The Court thus overrules Plaintiff’s contention that Defendant

stated an improper “subject to” objection to this discovery request.

      Finally, Defendant Midwest contends that Plaintiff has not “demonstrate[d]

the relevance of this request.” (Doc. 114, at 7.) Plaintiff argues, however, that the

objections are inapplicable because the discovery request was “posed to Midwest,

who was responsible for terminating the Admins and DONs at the various

facilities” and therefore involves “the same decision makers regarding all

terminations.” (Doc. 104, at 13.)

      The Court finds Plaintiff’s Interrogatory No. 24 to be relevant and

proportional to the needs of the case as it seeks information regarding similarly

situated employees who were terminated by the same decision-makers. This

portion of Plaintiff’s motion is GRANTED. Plaintiff’s inquiry is, however,

limited to the time frame of three years prior to her termination until the present.

      H.     Interrogatory 25 to Midwest.
                                          14
        Interrogatory No. 25 asks Defendant Midwest to “[i]dentify the person(s)

who requested Chitama Chitama’s emails related to Plaintiff, state the date of the

request, and explain the reasons why Chitama Chitama wrote handwritten notes on

some emails.” (Doc. 104-3, at 7.) Defendant responded to the Interrogatory by

stating that

               [a]t this point it appears that the emails would have been
               requested by either Jenifer Sourk or Marie Vogel, and
               Chitama Chitama put the handwritten notes on to clarify
               his concerns and issues pertaining to the same. It is
               believed that this was done shortly after the time of the
               Plaintiff's complaint to the KHRC, but an exact date is
               unknown.

(Id.)

        Plaintiff contends that Defendant’s Answer is not fully responsive to the

Interrogatory because “either Defendant knows the information or it does not” and

“[t]he Interrogatory is not asking Defendant to guess. …” (Doc. 104, at 14.)

Plaintiff points out that Sourk, Vogel, and Chitama Chitama all remain employed

by Defendant, “so Defendant should be able to ask … them to obtain this answer.”

(Id.)

        The Court agrees with Plaintiff. Plaintiff’s motion is GRANTED as to

Interrogatory No. 25 and Defendant Midwest is ordered to provide a complete

response to this Interrogatory that removes the offending qualifying language (i.e.




                                           15
“[a]t this point it appears that the emails would have been requested,” “[i]t is

believed…”).

       I.     Interrogatory 21 to Lexington.

       Interrogatory No. 21 asks Defendant Lexington to “[i]dentify each person

who has logged into any of Defendant’s electronic systems … utilizing Plaintiffs

log in information, and state the reason for and date of the log in.” (Doc. 104-2, at

4.) Defendant responds that the “interrogatory cannot be answered as posed”

because “[i]t is simply unknown to defendant if anyone ever logged in under

Plaintiffs log in other than plaintiff.” (Id.) Defendant did, however, provide

Plaintiff with a list of log-ins. (Id.)

       Plaintiff contends that in her “golden rule” correspondence, she “inquired as

to what search had been done to obtain the requested information” but Defendant

failed to provide a response to this inquiry. (Doc. 104, at 14.) Plaintiff argues that

“Defendant should not be permitted to simply say it is ‘unknown’ without

conducting a search, which would include asking its employees.” (Id.) The

underlying Interrogatory does not, however, ask for additional information

regarding what type of search was conducted and Plaintiff is not necessarily

entitled to sua sponte expand a discovery request in subsequent correspondence.

The Court also notes that the only way for Defendant to compile an accurate

answer to this question is to ask “all of its employees whether they logged into any


                                          16
of the electronic systems through Plaintiff’s log in information and ask[s] their IT

Department to conduct a search regarding IP addresses.” (Doc. 119, at 7.) The

Court finds that this task would be unduly burdensome and disproportionate to the

needs of the case. The Court DENIES Plaintiff’s motion as it relates to

Interrogatory 21 to Lexington.

        J.    Request 68 to Midwest and 65 to Lexington.

        These Requests ask Defendants Midwest and Lexington to “[p]roduce each

email containing any patient name which any employee of Defendant has sent to a

non-work email address.” (Doc. 104-4, at 3; Doc. 104-5, at 4.) Defendant

Lexington responds with an objection that the request is “temporally remote,”

irrelevant, and not proportional to the needs of the case because it “contains no

time frame from which to formulate a search.” (Doc. 104-4, at 4.) Defendant

Lexington continues that the requests do not “contain proper search parameters,”

making it is impossible “to formulate a reasonable search” because Plaintiff has

failed to define “what non-work email addresses are that are to be searched for.”

(Id.)

        Defendant indicates that, to its knowledge, “no employee, other than

plaintiff, has sent patient name and information to their own private email account

from a facilities [sic] work email.” (Id.) The answer of Defendant Midwest

mirrors that of Defendant Lexington. (See Doc. 104-5, at 4-5.)


                                          17
      In her “golden rule” correspondence, Plaintiff stated that “[t]here are many

ways to formulate a reasonable search,” including Defendants asking their

employees for their personal email addresses. (Doc. 104-6, at 8.) Plaintiff

contends that this would allow Defendants to search its email accounts using the

provided email address to identify the emails sent to/from any of Defendants’

email accounts. (Id.) According to Plaintiff, it would then “just be a matter of

reviewing the emails for content.” (Id.) Plaintiff also contends that Defendants

could go through the “personnel records of [their] employees in which they have

provided their personal email addresses, so that would be another way to obtain

those.” (Doc. 104, at 15.) Plaintiff “assumes Defendant’s IT is also likely aware

of how to search Defendant’s email accounts to pull emails which were sent from

an internal email account to an external email account.” (Id., at 16.) Plaintiff also

points out that she has limited this search to the years 2012 through 2018. (Id.)

      Plaintiff argues the requested information is “important” because Defendants

are “now apparently asserting that a reason for Plaintiff’s termination was that she

sent an email containing patient names from her work email account to her

personal email account.” (Id.) According to Plaintiff, Defendants “should not be

permitted to refuse to respond to the Request without even attempting to conduct a

search.” (Id.)




                                          18
      The Court finds that the manner in which Plaintiff proposes Defendants

could compile this information to be unnecessarily complicated, unduly time

consuming, and convoluted. Simply stated, Plaintiff’s suggested solution clearly

establishes that these requests are not proportional to the needs of the case.

      Further, as to the relevance and importance of this information, Defendants

argue that

             [i]t is irrelevant whether any employees, other than
             Plaintiff, has actually sent patient name and information
             to their own private email accounts from a facilities[’]
             work email if the Defendant has no knowledge of that
             occurring. The Plaintiff would have to show that the
             Defendant knew of any other employee doing such, and
             then not terminating that employee. Defendants have
             provided that, to the knowledge of the Defendants, no
             employee, other than Plaintiff, has sent patient name and
             information to their own private email account from a
             facilities’ work email. Therefore[,] this discovery request
             is irrelevant and unnecessary to the needs of this case.

(Doc. 114, at 9 (emphases in original).) The Court agrees with Defendants and

DENIES Plaintiff’s motion as to Request 68 to Midwest and 65 to Lexington.

      K.     Request 73 to Midwest and 68 to Lexington.

      Requests 73 and 68 ask Defendants Midwest and Lexington to produce “all

quality assurance reports for all facilities” during the relevant time period. (Doc.

104-5, at 6; Doc. 104-4, at 5.) Defendant Midwest objects that the requests are “so

overly broad” as to become “irrelevant” because of the numerous facilities at issue

(25 Assisted Living facilities, 8 Independent Living facilities, 8 Rehabilitation
                                          19
facilities, and 8 Memory Care facilities in the State of Kansas). (Doc. 104-5, at 6.)

Defendant Midwest further contends that “[e]ach facility is different with different

levels of income and care serviced, and different staffing issues unique to each

facility. (Id.)

       Both Defendants contend that the Requests are “vague and ambiguous as it

is unknown and undefined what plaintiff is seeking as a quality report” because

Risk Watch, the quality assurance program used by Defendant utilized by

defendant “does not issue any specific report but is rather a repository of

information.” (Doc. 104-4, at 5; Doc. 104-5, at 6.) Defendants contend that “[a]n

individual may look up issues in Risk Watch which address certain aspects of care

or incidents that occur,” but that no specific “report” is sent or generated. (Doc.

104-4, at 5-6; Doc. 104-5, at 6.) According to Defendants, this makes it impossible

to “answer the request as posed.” (104-4, at 6; 104-5, at 6-7.)

       Plaintiff argues that the objections are “inapplicable.” (Doc. 104, at 17.)

Plaintiff states that she used the term “quality assurance reports” because that term

“has been used by Defendants in this lawsuit to refer to occurrence reports, which

Ms. Marie Vogel specifically testified could be printed off and produced.” (Id.

(citation omitted).) Defendants respond that “despite any statements made by Ms.

Marie Vogel, the Defendants do not have any specific quality assurance ‘reports,’

and therefore, cannot provide such.” (Doc. 114, at 10.)


                                          20
      Plaintiff replies that Ms. Vogel refers to such reports as “Quality Assurance

Audits.” (Doc. 119, at 8 (citation omitted).) According to Plaintiff,

             [t]hese documents have been referenced and discussed
             numerous times throughout this litigation and seemed to
             be well known to Defendants’ witnesses. These
             audits/reports apparently are used to audit the entire
             facility, in order to prepare for the annual surveys.
             [Citation omitted.] As such, these audits/reports would
             be an extremely useful way to compare the performance
             of the Directors of Nursing at the various facilities. If the
             other DONs engaged in the same or similar conduct as is
             alleged regarding Plaintiff’s performance, yet those
             DONs were not terminated, this could be used as
             evidence to demonstrate pretext. Plaintiff requests the
             Defendants be required to produce the Requested
             documents.

(Doc. 119, at 8.)

      The Court has previously held that a document request implicating all of

Defendant’s facilities “is facially overbroad and encompasses information relating

to facilities that are entirely irrelevant to these proceedings.” (See Doc. 70, at 26-

27.) Regardless of whether the documents at issue are titled “quality assurance

audits” or “quality assurance reports,” Plaintiff has failed to establish how this

information – from all of Defendant’s facilities, regardless of care serviced or

facility staffing issues – would be relevant and proportionate to the evaluation of

any quality assurance with which Plaintiff is alleged to have failed to comply.

Plaintiff’s motion is therefore DENIED as to Request 73 to Midwest and Request

68 to Lexington.
                                           21
      L.     Request 81 to Midwest.

      Request No. 81 asks Defendant Midwest to “[p]roduce the content of each

investigation (including falls, infection control, skin), which Chitama Chitama

assisted any facility complete in the year 2015.” (Doc. 104-5, at 8.) Defendant

objected, in part, that the Request “has no bearing on the claims and defenses at

issue or plaintiff’s failure to complete her reporting and as such the prospective

relevance of such materials requested is simply not proportional to the needs of the

case.” (Id., at 9.) Defendant continued that it would “attempt to locate” and

produce within ten days “such items but at this time, it is unknown what

information may be able to be located and produced.” (Id.)

      Plaintiff reiterates that Defendant’s “subject to objection which, as stated

numerous times previously in this litigation, is improper in the District of Kansas.”

(Doc. 104, at 18.) Federal Rule of Civil Procedure 34(b)(2)

             permits only three responses to a request for production
             of documents: produce the documents as requested,
             ‘state an objection to the request’ as a whole, or state an
             ‘objection to part of [the] request’ provided that the
             response specifies the part objected to and responds to
             the non-objectionable portion. ‘Objecting but answering
             subject to the objection is not one of the allowed choices
             under the Federal Rules.’

Sprint Communications, 2014 WL 545544, at *3 (citation omitted). It is improper

for a party to respond to a discovery request with objections while indicating it will
                                          22
provide responsive material anyway because such a response “is neither an

objection, nor an adequate identification of the responsive documents.” C.T. v.

Liberal School Dist., Nos. 06-2093-JWL, 06-2360-JWL, 06-2359-JWL, 2008 WL

294217, at *5 (D. Kan. Feb. 11, 2008).

      Defendant argues that it did not respond to Request 81 as subject to

objection. Rather, according to Defendant, it

             raised the objections within the Response, noting that a
             search would be conducted to locate any items, and if any
             were located, those items would be produced. However,
             no items have been produced, and the Defendant
             maintains that this objection is valid.

(Doc. 114, at 11.)

      The Court does not agree with Defendant’s characterization of this response.

As quoted above, Defendant’s response included specific objections as to Request

81, but then stated that Defendant would “attempt to locate” the requested

documents. (Doc. 104-5, at 9.) Defendant continued that “[t]o the extent” the

information could be “located,” it would be produced within ten days, although it

is “unknown what information may be able to be located and produced.” (Id.)

      As discussed in regard to Interrogatory 24, supra, this Court has specifically

stated its disapproval of “conditional” discovery responses, such as occurs when “a

party asserts objections, but then provides a response ‘subject to’ or ‘without

waiving’ the stated objections.” See also Westlake v. BMO Harris Bank N.A.,


                                         23
No. 13-2300-CM-KGG, 2014 WL 1012669, *3 (D. Kan. March 17, 2014) (internal

citation omitted); Great Plains Ventures, 2015 WL 4044977, at *2 (citation

omitted). The Court notes Defendant’s response does not include the “subject to”

or “without waiving” language. The fact remains, however, that Defendant has

specifically listed and explained the reasons it finds Plaintiff’s request to be

objectionable, but then indicates that it will provide responsive documents in the

context of these objections.

      Further, in its responsive brief, Defendant states that “no items have been

produced, and the Defendant maintains that this objection is valid.” (Doc. 114, at

11.) This is clearly improper and confusing. Plaintiff has no way of knowing if no

responsive documents exist or, on the other hand, if responsive documents exist

but are being withheld subject to the objection. Sprint Communications, 2014

WL 545544, at *2 (citation omitted).3 The Court instructs Defendant to respond to

this request in accordance with Fed.R.Civ.P. 34.




3
  Defendant’s response is distinguishable from its responses to Interrogatory 24 to
Midwest, supra, and Request 82, infra, wherein Defendant referred Plaintiff to a prior,
related document production after stating certain objections. Those discovery responses
were not made “subject to” or “without waiving” the stated objections. Defendant merely
directed Plaintiff to responses previously given, therefore there no confusion has been
created as to whether documents to those requests are being withheld. On the other hand,
in response to Request 81, Defendant states that it will “attempt to locate such items” as
are specifically responsive to Request 81.
                                           24
      That stated, the Court turns its analysis to Defendant’s underlying objection

that the request “has no bearing on the claims and defenses at issue or plaintiff’s

failure to complete her reporting and as such the prospective relevance of such

materials requested is simply not proportional to the needs of the case.” (Doc.

104-5, at 9.) Plaintiff argues that the information is “highly important to the needs

of the case, as Plaintiff must be able to compare her conduct to the conduct of other

directors of nursing at other facilities in order to determine if they were treated the

same as her (i.e., terminated) for the same or similar conduct.” (Doc. 104, at 18.)

Defendant responds that “[t]here is no delineation as to which type of facilities this

is sought from, and requests documents from multiple facilities which have no

bearing on the Plaintiff or her claims.” (Doc. 114, at 12.) Plaintiff replies that

             Defendant’s response regarding this request simply
             ignores the fact that this information is relevant to the
             issue of pretext in this case. As Defendant has failed to
             make any specific argument as to why this information
             would not be relevant to the issue of pretext, and because
             the information certainly is relevant to that issue, Plaintiff
             requests Defendant be required to conduct a diligent
             search for the requested information and produce the
             same.

 (Doc. 119, at 9.)

      The Court finds that Plaintiff has sufficiently established how this

information is relevant to the claims and defenses in this case given the broad

scope of discovery. Further, Defendant Midwest has failed to address whether the


                                           25
information is relevant to the issue of pretext. Defendant’s objections are

overruled and Plaintiff’s motion is GRANTED as to Request No. 81.

      M.     Request 82 to Midwest.

      Request 82 instructs Defendant Midwest to “[p]roduce the facility chart

audits for each nursing/care facility completed by Chitama Chitama and/or Alice

Noll for the Relevant Period.” (Doc. 104-5, at 9.) Defendant objects that the

request “has no bearing on the claims and defenses at issue or plaintiff’s failure to

complete her reporting and as such the prospective relevance of such materials

requested is simply not proportional to the needs of the case.” (Id.) Defendant

also contends that the request implicates “multiple facilities which have no bearing

on plaintiff or any of the claims that she failed to complete her reporting.” (Id.)

Defendant next objects that the “goes beyond the acceptable time period of 3 years

prior to plaintiff’s termination to 2 years after her termination.” (Id. (citation

omitted).)

      Defendant continues that

             requests regarding chart audits are problematic in that
             they may also be done with little or no documentation as
             it tends to be a nursing issue in which the regional nurses
             look at files to see if there is a problem and then will
             either directly talk to the facility people responsible or
             may provide a limited email.
                    Defendant has already produced some
             documentation regarding chart audits at the Lexington
             Park Facility during plaintiff’s tenure as DON and will


                                           26
             supplement the same if additional documentation is
             located.

(Doc. 104-5, at 10.)

      Plaintiff again complains that Defendant “has responded to this Request

subject to objection which, as stated numerous times previously in this litigation, is

improper in the District of Kansas.” (Id.) Defendant argues that it “did not

respond to Request 82 as subject to objection.” (Doc. 114, at 12.) Rather,

Defendant contends it “raised the objections within the Response, noting that a

supplemental production to a previous, and related, request would be provided if

additional documentation was located.” (Id.) The Court finds Defendant’s

explanation to be persuasive and notes that Plaintiff does not address this argument

in her reply brief. (See Doc. 119, at 9.) As discussed in the preceding section, the

Court also finds Defendant’s response to this request to be distinguishable from its

response to Request No. 81. The Court thus overrules Plaintiff’s contention that

Defendant stated an improper “subject to” objection.

      The analysis thus turns to the substance of Defendant’s objection that the

request is irrelevant and not proportional to the needs of the case. Plaintiff

contends that “this documentation is highly relevant to the needs of this case, as

Plaintiff must be able to evaluate the performance of other facilities and directors

of nursing versus her own, and the requisite disciplinary actions taken (or not

taken) as a result of the same or similar conduct.” (Doc. 104, at 19.) Plaintiff
                                          27
continues that “[o]ne of the only ways to do this is through comparing the chart

audits, especially as the same regional nurses were completing them for all

facilities.” Id.

       Defendant argues that “[t]here is no delineation to which type of facilities

this is sought from, and requests documents from multiple facilities which have no

bearing on the Plaintiff or her claims.” (Doc. 114, at 13.) The Court has

previously held that a document request implicating all of Defendant’s facilities “is

facially overbroad and encompasses information relating to facilities that are

entirely irrelevant to these proceedings.” (See Doc. 70, at 26-27.)

       Plaintiff provides the following explanation as to why the information

sought through Request 82 is relevant, if not necessary, to support her claims.

              Plaintiff must be able to compare the performance of her
              facility, and thus her performance as a DON, to that of
              the other facilities. One simple way to do that is by
              comparing the chart audits of the facilities. The same
              three regional nurses were completing the audits, and Ms.
              Vogel was supervising all of them. Thus, the facilities,
              and thus the DONs who are responsible for the facilities,
              are being reviewed by the same individuals, and are
              subject to the same policies and procedures of Defendant
              Midwest.

(Doc. 119, at 9.) Plaintiff failed to make this type of specific showing of need as to

the information at issue in the Court’s prior Order (“each annual state survey for all

facilities located in the state of Kansas from January 2012 to the present” (Doc. 37-

3, at 34)). Given the broad scope of discovery, Plaintiff has established the
                                          28
relevance of the information sought by Request 82 and has adequately rebutted

Defendants’ assertion that the information “from multiple facilities … [has] no

bearing on the Plaintiff or her claims.” (Doc. 114, at 13.) As such, the Court

overrules Defendant’s objections and GRANTS Plaintiff’s motion as to Request

No. 82 to Defendant Midwest. The relevant time frame for this request shall be

limited to three years before Plaintiff’s termination until the present.

       N.     Request 86 to Midwest and 77 to Lexington.

       Requests Nos. 86 and 77 ask Defendants Midwest and Lexington to

“[p]roduce all witness statements from any occurrence at Lexington Park for the

year 2015.” (Doc. 104-4, at 10.) Defendants’ responded that

              [w]itness statements are something contained with
              Riskwatch system. Here the Court has already addressed
              the issues relating to Riskwatch in its rulings on the
              Motion to Compel (See Request No. 49 to Defendants
              Lexington and Midwest). To that end, any witness
              statements which would have any bearing on issues in
              this case would have to be part of the record of what was
              completed and not completed under Riskwatch at the
              time of plaintiff’s termination, and thus are already being
              handled in accordance with the Court’s rulings on the
              Motion to Compel. To the extent that plaintiff seeks
              witness statements outside of issues already addressed in
              the Motion to Compel, the prospective relevance of such
              materials is not proportional to the needs of the case as
              they will simply have nothing to do with this case or any
              claims therein.

(Id., at 10-11.)



                                          29
      Plaintiff argues that Defendants are mischaracterizing the Court’s Order on

the prior motion to compel which, according to Plaintiff, “did not prohibit

discovery of Riskwatch information.” (Doc. 104, at 20.) “Further,” according to

Plaintiff, “this is a different Request than specifically address [sic] in the Motion to

Compel. Plaintiff is asking for every witness statement.” (Id. (emphasis

added).)

      This distinction, however, is why the Court finds Requests 86 and 77 to be

objectionable. These requests, as worded, facially encompass witness statements

regarding “occurrences” that are thoroughly irrelevant to the claims and defenses

of this case and, therefore, the request is not proportional to the needs of the case.

The Court sustains Defendants’ objections and DENIES Plaintiff’s motion as to

Requests Nos. 86 and 77.

      O.     Request 87 to Midwest.

      The next request asks Defendant Midwest to “[p]roduce the emails

containing weekly reports sent to Chitama Chitama and/or Alice Noll from any

facility in the years 2014-2016.” (Doc. 104-5, at 12.) Defendant objected that the

“request as drafted has no bearing on the claims and defenses at issue or plaintiff’s

failure to complete her reporting” and, thus, is irrelevant and not proportional to

the needs of the case. (Id.) Defendant continued that the request

             goes across multiple facilities which have no bearing on
             plaintiff or any of the claims that she failed to complete
                                           30
              her reporting. However, the Court has already addressed
              the issues regarding the weekly reports in its rulings on the
              Motion to Compel (See Request No. 57 to Defendants
              Lexington and Midwest). In that ruling, the Court
              indicated that Defendant is to provide all such reports that
              exist for Lexington Park in accordance with the
              requirements of the motion to compel and it will do so.

(Id.)

        Plaintiff contends the requested documents are “highly relevant in order for

Plaintiff’s performance to be evaluated against the performance of the other

facilities’ directors of nursing.” (Id.) Plaintiff distinguishes the request at issue in

the prior Motion to Compel as dealing with Plaintiff’s “weekly reports” while the

instant request deals with “the weekly reports received by Chitama Chitama or

Alice Noll from any facility.” (Id.)

        Defendant responds that the request is facially overbroad and irrelevant

because “[t]here is no delineation to which type of facilities this is sought from,

and requests documents from multiple facilities which have no bearing on the

Plaintiff or her claims.” (Doc. 114, at 14-15.) Plaintiff’s motion indicates that

“[t]he requested documents are highly relevant in order for Plaintiff’s performance

to be evaluated against the performance of the other facilities’ directors of

nursing.” (Doc. 104, at 21.) Her reply brief addresses this further, stating that

requesting the weekly reports from the DONs of all facilities

              is another way for Plaintiff to compare her performance
              to similarly situated individuals to establish pretext. The
                                           31
             testimony in this case from Defendant’s witnesses
             indicates that Defendant’s position is that one of the
             alleged offense committed by Plaintiff was that she was
             not completing her weekly reports. Plaintiff must be able
             to compare this purported conduct to the conduct of the
             other DONs. Plaintiff requests Defendant be required to
             produce the requested information.

(Doc. 119, at 10.)

      As discussed above, the Court has previously held that a document request

implicating all of Defendant’s facilities “is facially overbroad and encompasses

information relating to facilities that are entirely irrelevant to these proceedings.”

(See Doc. 70, at 26-27.) The Court again finds, however, that Plaintiff has

provided the Court with sufficient explanation – her need to compare her

performance to similarly situated employees – to differentiate the breadth of

Request 87 with that of the request at issue in the Court’s prior Order.

      Further, Defendant’s response does not address Plaintiff’s explanation of the

relevance of the information other than to merely state that information “from

multiple facilities [has] no bearing on the Plaintiff or her claims.” (Doc. 114, at

15.) Defendant has failed to meet its burden in opposing the discovery request.

Waters v. Union Pac. RR Co., No. 15-1287-EFM-KGG, 2016 WL 3405173, at *1

(D. Kan. June 21, 2016) (holding that once a party filing a motion to compel has

established the “low burden of relevance…, the legal burden regarding the defense

of a motion to compel resides with the party opposing the discovery request”)


                                           32
(citing Swackhammer v. Sprint Corp. PCS, 225 F.R.D. 658, 661, 662, 666 (D.

Kan. 2004) (stating that the party resisting a discovery request bears the burden to

support the objections)). As such, the Court overrules Defendant’s objections and

GRANTS Plaintiff’s motion as to Request No. 87 to Defendant Midwest.

      P.     Request 88 to Midwest.

      This Request seeks “the Risk Watch audits of each facility conducted by any

regional nurse for the years 2014-2016.” (Doc. 104-5, at 12.) Defendant Midwest

objects that the request, as written, is disproportionate to the needs of the case and

irrelevant to the claims and defenses at issue “or plaintiff’s failure to complete her

reporting.” (Id., at 12-13.) Defendant points out that the request encompasses

“multiple facilities which have no bearing on plaintiff or any of the claims that she

failed to complete her reporting, and cover outside facilities and even the time

period beyond when plaintiff worked.” (Id., at 13.) Defendant indicates, however,

that audits of Lexington Park performed during 2014 and 2015 have been

previously produced. (Id.) Defendant also offered to supplement such audits

within ten days of the filing of its response to Plaintiff’s motion. (Id.)

      Plaintiff argues that the requested documents “are highly relevant … in order

for Plaintiff’s performance to be evaluated against the performance of the other

facilities’ DONs.” (Doc. 104, at 22.) Defendant, again, merely states that

documents from “multiple facilities … have no bearing” on Plaintiff’s claims.


                                           33
(Doc. 114, at 15.) As stated by Plaintiff, “Defendant fails to acknowledge that the

Risk Watch audits are another way to compare the performance of the DONs at the

various facilities.” (Doc. 119, at 10.) According to Plaintiff,

              [t]hese audits are extremely relevant to the issues in this
              case, considering Defendant’s focus on the RiskWatch
              system. Plaintiff must be able to compare her
              performance to the other DONs and must be afforded the
              opportunity to demonstrate that the proffered reasoning
              for her termination was pretextual. The same regional
              nurses were completing these RiskWatch audits for all of
              the facilities and Ms. Vogel was supervising all of them;
              thus, the DONs were similarly situated to Plaintiff.

(Id.)

        Plaintiff has adequately explained that the requested are relevant to

evaluating Plaintiff’s performance as compared to against the performance of the

other facilities’ DONs. (Doc. 104, at 22.) Defendants failed to rebut – or even

specifically address – Plaintiff’s explanation. The Court thus overrules Defendant

Midwest’s objections and GRANTS Plaintiff’s motion as to Request No. 88.

        Q.    Request 89 to Midwest.

        Request No. 89 asks Defendant Midwest to “[p]roduce the comprehensive

chart audits of each facility conducted by any regional nurse for the years 2014-

2016.” (Doc. 104-5, at 13.) Defendant objects that the request, as written, is

irrelevant and not proportionate to the needs of the case and “goes across multiple

facilities which have no bearing on plaintiff or any of the claims that she failed to


                                           34
complete her reporting, and cover outside facilities and even the time period

beyond when [P]laintiff worked.” (Id.) That stated, Defendant indicated that

audits of Lexington Park performed in 2014 and 2015 were previously provided.

(Id.)

        For the reasons set forth above, the Court also overrules Defendant’s

objection that the information has “no bearing” on Plaintiff’s claims. The Court

finds that Plaintiff has adequately explained that the documents are “highly

relevant … in order for Plaintiff’s performance to be evaluated against the

performance of the other facilities’ DONs.” (Doc. 104, at 23.) Further,

Defendants makes no effort to rebut this explanation other than to generally

contend that “documents from multiple facilities … have no bearing on the

Plaintiff or her claims.” (Doc. 114, at 16.) The Court overrules Defendant

Midwest’s objection and GRANTS Plaintiff’s motion as to Request No. 89.

        R.    Request 90 to Midwest.

        This Request asks Defendant Midwest to “[p]roduce all correspondence and

communications between the State of Kansas surveyors and Defendant for the

Relevant Period.” (Doc. 104-5, at 13.) Defendant objects that the request, as

worded, is irrelevant to “the claims and defenses at issue or plaintiff’s failure to

complete her reporting” and not proportional to the needs of the case. (Id., at 14.)

Defendant continues that the request “goes across multiple facilities which have no


                                           35
bearing on plaintiff or any of the claims that she failed to complete her reporting,

and cover outside facilities, beyond when plaintiff worked.” (Id.) Defendant also

objects that the request should be temporally limited to 3 years prior to plaintiff’s

termination to 2 years after her termination. (Id.)

      Finally, Defendant objects that the request is vague and ambiguous as to the

definition of “surveyors.” (Id.) Defendant contends that it “does not necessarily

have any communication with the surveyors as they tend to do their job

independent of the facility and without announcement of when they will be at a

facility.” (Id.) According to Defendant, “there tends to be no documentation with

the surveyors during the period from 3 years prior to plaintiff’s termination to 2

years after her termination,” but Defendant offered to provide any supplemental

documentation within 10 days of the filing of its response. (Id., at 14-15.)

      Plaintiff contends that the “subject to” nature of this objection is improper in

the District of Kansas. (Doc. 104, at 24.) While the response does not use the

“subject to” or “without waiving” language, Defendant has specifically listed and

explained the reasons it finds Plaintiff’s request to be objectionable, but then

indicates that it will provide responsive documents “[t]o the extent such

documentation is located,” in the context of these objections. (Doc. 104-5, at 14-

15.) Further, in their responsive brief, Defendants maintain that they “believe[s]

the issues raised within the objection are valid and appropriate.” (Doc. 114, at 17.)


                                          36
      The Court again notes the improper and confusing nature of such a response.

Plaintiff has no way of knowing whether no responsive document exist or whether

responsive documents exist but are being withheld subject to the objection. Sprint

Communications, 2014 WL 545544, at *2 (citation omitted).

      Defendant Midwest’s response is distinguishable from its response to

Request 82, supra, wherein Defendant referred Plaintiff to a prior, related

document production and indicated it would supplement such prior production if

additional documents were located. The response to Request 82 was not made

“subject to” or “without waiving” the stated objections. Defendant merely directed

Plaintiff to responses previously given. In response to Request 90, however,

Defendant states that documentation responsive to this particular request will be

provided if it is located. (Doc. 104-5, at 14-15.) As discussed supra, such a

response is clearly not allowed under Federal Rule of Civil Procedure 34(b)(2).

See Sprint Communications, 2014 WL 545544, at *3 (citation omitted).

      The Court is also troubled by Defendant’s language that it “does not

necessarily” communicate with surveyors who “tend to” work independent of the

facility. (Doc. 104-5, at 14.) According to Defendant, “there tends to be no

documentation with the surveyors during the period from 3 years prior to

plaintiff’s termination to 2 years after her termination.” (Id.) Plaintiff is not

requesting information as to general rules or tendencies. She is seeking specific


                                           37
communication between Defendant and State of Kansas Surveyors. (Id., at 13.)

Either the information exists or it does not. The Court thus GRANTS this portion

of Plaintiff’s motion and instructs Defendant Midwest to respond in accordance

with Fed.R.Civ.P. 34.

      S.     Requests 95 and 96 to Midwest.

      Request No. 95 directs Defendant Midwest to “produce the documents

containing communications regarding or referring to the Lexington Park facility,

where the communications are between any regional nurse assigned to Lexington

Park in August, September, and October 2015 and any other person.” (Doc. 104-5,

at 16.) Request No. 96 seeks the production of the documents “discussing or

referring to concerns about the Lexington Park facility from April 2015 through

December 2015.” (Id.)

      Defendant objects that the requests, as worded, are “overly broad … leading

to copious amounts of random communications over the period at issue.” (Id., at

16-17.) Thus, Defendant finds the request to be irrelevant and not proportional to

the needs of the case. (Id.) Given the context of the Court’s order on a prior

motion to compel in this case, Defendant indicates it has

             already produced the documents relevant to plaintiff’s
             employment and will verify that it is has produced all
             documents from any regional nurse assigned to
             Lexington Park relating to Plaintiff’s employment, job
             performance, discipline, complaints or claims of
             disability discrimination and retaliation, and/or workers’
                                         38
              compensation issues and make any supplements within
              ten (10) days.

(Id.)

        Plaintiff again complains of the “subject to” nature of Defendant’s

objections. (Doc. 104, at 25, 26.) As discussed in the context of Defendant’s

response to Request 82, supra, this response was not made “subject to” or “without

waiving” the stated objections. Rather, Defendant merely directed Plaintiff to

responses previously given and offered to supplement the same. The Court

overrules Plaintiff’s “subject to” contention as to Requests 95 and 96.

        Plaintiff contends Request No. 95 is “severely limited in time and scope”

and, therefore, it “should be simple for Defendant to obtain this documentation by

searching the email accounts of the three regional nurses for the time period of

August-October 2015.” (Doc. 104, at 25.) Plaintiff argues Requests 95 and 96

would encompass “communications regarding the documentation needing to be

completed at the facility, the issues, if any, regarding documentation completion at

the facility, and those matters which, while they do not specifically mention

Plaintiff, would have high relevance to the issues in this case.” (Id., at 25-26.)

        The Court finds these requests, as worded, to be facially overbroad. To seek

all communications to or from any regional nurse assigned to the Lexington Park

facility that are in any way “regarding or referring to” that facility, as sought by

Request 95, would clearly implicate documents that have nothing to do with the
                                           39
claims or defenses in this case. The wording of Request No. 96 is even more

troubling as it seeks any documents referencing “concerns” about the facility

without defining what constitutes a “concern.” Not only is this request facially

overbroad, it is also facially vague and ambiguous as to what constitutes a

“concern.” Plaintiff’s motion is DENIED as to Requests 95 and 96.

      T.     Requests 98, 104, and 105 to Midwest.

      Request 98 seeks “documents discussing or referring to any plan, procedure,

or steps taken to address or ‘fix’ any concerns or issues at Lexington Park after

Plaintiff was no longer the DON at that facility.” (Doc. 104-5, at 17.) Next,

Request 104 directs Defendant Midwest to “[p]roduce the documents containing

any communication of Chitama Chitama and any other person discussing Plaintiff

transferring to Rolling Hills.” (Id., at 19.) Request 105 asks for “documents

containing any communication of Alice Noll and any other person discussing

Plaintiff transferring to Rolling Hills.” (Id.) Defendant indicates that it “does not

know of” any such documentation but will supplement the responses if any such

information becomes known. (Id., at 17, 19.)

      In her “golden rule” correspondence, Plaintiff inquired as to what search was

conducted for this documentation. (Doc. 104-6, at 13.) Plaintiff states that

Defendants did not respond to this inquiry. (Doc. 104, at 27.) Plaintiff further

contends that there have been “numerous instances in this case where it has been


                                          40
indicated that Defendant has not conducted a search or has not conducted a

reasonable search” and, thus, asks the Court to compel Defendant to “conduct a

full search for the requested information and fully respond to the Request.” (Id.)

      In their responsive brief, Defendants merely state that the responses to these

three requests “are responsive to the requests as to the best of Midwest’s abilities.

No such documentation is known to exist.” (Doc. 114, at 20.) Pursuant to

Fed.R.Civ.P. Rule 26(g)(1), every discovery request, response or objection must be

signed by at least one attorney of record. By signing, the attorney “certifies that to

the best of the person’s knowledge, information, and belief formed after a

reasonable inquiry,” the discovery response or objection is “consistent with these

rules and warranted by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law, or for establishing new law,” the response or

objection is “not interposed for any improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation,” and that the

response or objection is “neither unreasonable nor unduly burdensome …

considering the needs of the case, prior discovery in the case, the amount in

controversy, and the importance of the issues at stake in the action.” Fed.R.Civ.P.

Rule 26(g)(1)(B)(i-iii).

      Given the certification associated with counsel’s signature on the discovery

responses at issue, the Court thus finds it unnecessary to require Defendants to


                                          41
provide a description of the search they conducted, particularly when such

information was not sought in the initial discovery request. Simply stated, defense

counsel has attested that no responsive documents exist and this is sufficient.

Plaintiff’s motion is DENIED as to Requests 98, 104, and 105.

      U.     Request 106 to Midwest.

      Request No. 106 asks Defendant Midwest to “[p]roduce the documents

containing any disciplinary actions of any employee of Defendant or of any facility

regarding personal cell phone and/or laptop and/or email usage.” (Doc. 104-5, at

19.) Defendant objected that the request contains no temporal limitation “and thus

becomes so temporally remote as to become irrelevant and not proportional to the

needs of the case.” (Id.) Defendant continues that the request is overly broad and

vague because it has not been limited to any particular facility or facilities

managed by Defendant and “would require [D]efendant to go back and review

issues concerning its contracts with 25 Assisted Living facilities, 8 Independent

Living facilities, 8 Rehabilitation facilities, and 8 Memory Care facilities in the

State of Kansas since the inception of each relationship.” (Id.) Defendant further

objects that the request is so broadly worded as to be irrelevant to the defense of

after-acquired evidence and the allegation that Plaintiff “sent work emails

containing protected information to her personal email account which was

unprotected.” (Id.)


                                          42
      Plaintiff contends that the request is sufficiently related to the after-acquired

evidence issue. (Doc. 104, at 28.) She argues that she “should be able to receive

this information to compare those disciplinary actions with Defendant’s newly

purported reason for termination” and contends that any security concerns

regarding the use of a personal email account “would be the same concerns

regarding use of a personal cell phone, or laptop.” (Id.)

      As discussed supra, the Court has previously held that a document request

implicating all of Defendant’s facilities “is facially overbroad and encompasses

information relating to facilities that are entirely irrelevant to these proceedings.”

(See Doc. 70, at 26-27.) As to Request 106, however, Plaintiff has provided a

sufficient explanation as to why the information sought is relevant to her claims –

to compare disciplinary actions taken by Defendant as to other employees who

acted in a similar manner in the context of Defendant’s “newly purported reason”

for Plaintiff’s termination. (Doc. 104, at 28.) Plaintiff failed to make this type of

specific showing of need as to the information at issue in the Court’s prior Order.

      Further, although Plaintiff is alleged to have created a security concern by

the use of a personal email account, the Court agrees that such a concern would

“be the same … regarding use of a personal cell phone, or laptop.” (Id., at 28-29.)

Defendants merely respond that “documents from multiple facilities [would] have

no bearing on the Plaintiff or her claims.” Defendants have failed to meet their


                                           43
legal burden to oppose the discovery request. Waters, 2016 WL 3405173, at *1

(citation omitted). The Court thus overrules Defendant’s objections and GRANTS

Plaintiff’s motion as to Request 106 to Defendant Midwest. The document request

is, however, limited to disciplinary action related to security concerns caused by

the use of personal cell phone and/or laptop and/or email usage. The request is

further limited to the time frame of three years before Plaintiff’s termination until

the present.

        V.     Request 66 to Lexington.

        This Request asks Defendant Lexington to “[p]roduce each text message any

employee of Defendant has sent containing patient names.” (Doc. 104-4, at 4.)

Defendant objects that the request, as written, “contains no time frame from which

to formulate a search and thus becomes so temporally remote as to become

irrelevant and not proportional to the needs of the case.” (Id.) Defendant also

contends that that it “does [not] have the ability to electronically locate or search

text messages as text messages come from private phones” and “[t]here is no

reasonable way to determine this, much less to determine this for the entirety of the

existence of the defendant and going back to try to search former employees.”

(Id.)

        Defendant continues that Plaintiff is alleged to have sent emails from her

secured work email to her private unsecured email address is at issue in this case.


                                           44
(Id.) Thus, according to Defendant, the issue of texting is irrelevant and not

proportional to the needs of the case. (Id.) Plaintiff argues that “there are many

ways to formulate a reasonable search to this Request,” including having

Defendant “ask its employees for the text messages.” (Doc. 104, at 29.)

      The Court finds Plaintiff’s request to clearly be beyond the scope of the

issues in this case. Even assuming the information was relevant to the issues in

this lawsuit, the difficulty Defendant would encounter in compiling this

information makes the request disproportional to the needs of this case. Further,

the lack of a temporal limitation makes this request facially overbroad. Defendant

Lexington’s objections are sustained and the Court DENIES this portion of

Plaintiff’s motion.

      W.     Request 67 to Lexington.

      Request No. 67 directs Defendant Lexington to “[p]roduce each email

containing any patient name which any employee of Defendant has sent or

received from a cell phone, including each email which includes the language ‘sent

from my iPhone’ or any other language stating the email was sent through a cell

phone.” (Doc. 104-4, at 5.) Defendant objects that the request is temporally

overly broad because it contains to limiting time frame, making the information

sought irrelevant and disproportionate to the needs of the case. (Id.) Defendant




                                         45
continues that “[w]ithout proper search parameters, there is no way in which to

formulate a records search to obtain such information.” (Id.)

        Defendant also argues that it has been asserted that Plaintiff sent emails

from her secured work email to her private unsecured email address, not the

sending emails from a cell phone. (Id.) As such, according to Defendant, the

inquiry is irrelevant and not proportional to the needs of the case. (Id.)

      Plaintiff addressed the proportionality objection in her “golden rule” letter to

Defendant by contending that Defendant conduct a search using the term “sent

from my iphone” and similar language for other phones. (Doc. 104, at 31; Doc.

104-6.) Plaintiff also agreed to limit the search from 2012-2018. (Id.) Defendant

did not agree to these restrictions.

      The Court finds the breadth of Plaintiff’s request to go beyond the scope of

the issues in this case. Further, even assuming the information was relevant to the

issues in this lawsuit, the difficulty Defendant would encounter in compiling this

information makes the request clearly disproportionate to the needs of this case.

Defendant Lexington’s objections are sustained and the Court DENIES this

portion of Plaintiff’s motion.

      X.     Requests 73, 74, 78, 86, 87, 88 to Lexington.

      Requests 73, 74, and 78 seek “an exact electronic copy” of the Risk Watch

system, the Vision system, and the Health Med X system, “including all records


                                          46
and reports, for the years 2012-2015, including any electronically stored data or

paper document.” (Doc. 104-4, at 7-9, 11.) This is to include any “active” files,

electronic backup files, “deleted” but recoverable electronic files, “electronic file

fragments (files that have been deleted and partially overwritten with new data),”

and slack fragments “(data fragments stored randomly from random access

memory [RAM] on a hard drive during the normal operation of a computer [file

slack and or RAM slack] or residual data left on the hard drive after new data has

overwritten some but not all of previously stored data).” (Id.)

       Defendant Lexington objects that the Requests are facially overly broad and

not proportional to the needs of the case as they seek this information for “a 90+

bed facility over a three year period.” (Id., at 8, 9, 11.) Defendant also complains

that the requests implicate private health information with “absolutely no bearing

on any issues concerning Plaintiff’s failure to complete reports and document

incidents.” (Id., at 9, 11.)

       The Court notes that the production of private or confidential information is

not, in and of itself, a valid reason to withhold discovery as the production could

governed by a protective order. High Point SARL v. Sprint Nextel Corp., No. 09-

2269-CM-DJW, 2011 WL 4008009, at *2 (D. Kan. Sept. 9, 2011). “‘A concern

for protecting confidentiality does not equate to privilege.’” Id. (citation omitted).




                                          47
      That stated, Requests Nos. 73, 74, and 78, as worded, are facially overbroad

and disproportionate to the needs of the case. The Court notes that Defendant has

explained to Plaintiff that “the computer software programs do not function in the

way that Plaintiff s counsel believes possible” and the requested “searches are

simply not possible to run.” (Doc. 114, at 26.) Defendant Lexington’s objections

are sustained and Plaintiff’s motion is DENIED as to Requests 73, 74, and 78.

      Defendant also argues that, in addressing the prior motion to compel filed in

this case relating to the Risk Watch system,

             the Court indicated that if there is any way for
             [D]efendants to locate the records pertaining to what
             [P]laintiff completed and what she had not at the time of
             her termination, this is to be extracted from the system,
             and the defendant is ordered to do so by December 19,
             2018. As the issues in this litigation concern [P]laintiff’s
             level of completion of such reports and whether there
             were outstanding reports at the time of her termination,
             this would appear to be already handled under the Order
             issued by the Court, done subsequent to the issuance of
             these requests. For this reason the production of the
             entire Riskwatch system from 3 years prior to
             [P]laintiff’s termination to 2 years after her termination
             … would not only be duplicative of any information to
             be produced under the Motion to Compel, it would
             simply fail to provide any further information concerning
             the records at issue, and for which [P]laintiff’s
             employment was terminated for [sic].

(Id., at 7-8; see also id., at 11-12.) The Court agrees with this assessment.

      Defendant Lexington was also directed to produce “the entire electronic

medical record for each patient of Defendant” (Request No. 86), “the entire Risk
                                          48
Watch record for each patient of Defendant” (Request No. 87), and “all records for

each patient of Defendant” (Request No. 88) from 2012 to 2015. (Id., at 15-17.)

Defendant objected that these requests are overly broad, not proportional to the

needs of the case, and implicate private health information with “absolutely no

bearing on any issues concerning Plaintiff’s failure to complete reports and

document incidents.” (Id., at 16.)

      Again, the private or confidential nature of requested information is not a

valid reason to deny a discovery request. High Point SARL, 2011 WL 4008009, at

*2. That stated, Requests Nos. 86, 87, and 88, as worded, are facially overbroad

and blatantly disproportionate to the needs of the case as they would implicate

countless documents relating to every patient of Defendant for a period of three

years with no limitation as to how the information might possibly relate to Plaintiff

or her claims in this case. The Court also notes defense counsel’s assertion the

requested “searches are simply not possible to run.” (Doc. 114, at 26.)

      Plaintiff replies that she has “thoroughly and methodically considered

Defendant’s various positions” as to Requests 73, 74, 78, 86, 87, and 88 and has

“determined that a simple solution would be to simply request the production of

each electronic system’s records, so that Plaintiff can review the information.”

(Doc. 119, at 14.) Plaintiff contends that this is appropriate because “[c]ertainly,

this information is likely to lead to the discovery of admissible evidence.” Id. This


                                          49
“solution” proposed by Plaintiff – just produce all of the documents because surely

there is some information likely to lead to the discovery of admissible evidence –

is the very definition of a fishing expedition. Further, “likely to lead to the

discovery of admissible evidence” is no longer the standard for discovery in

federal courts. Rather, the standard was revised nearly four years ago pursuant to

the December 1, 2015, amendments to Fed.R.Civ.P. 26. Defendant Lexington’s

objections are sustained and Plaintiff’s motion is DENIED as to Requests 73, 74,

86, 87, and 88 to Lexington.

      Y.     Request 79 to Lexington.

      This Request seeks “reports of the ‘resident at risk’ meetings conducted at

Lexington Park in the years 2012-2015.” (Doc. 104-4, at 12.) Defendant

Lexington responded that it “does not have ‘reports of ‘resident at risk’ meetings”

sought by Plaintiff. (Id.) According to Defendant,

             [t]here is testing done on residents as part of the initial
             intake and whenever there is an incident or occurrence
             that would indicate some risk or harm to the resident.
             Based upon the testing and what appears to be the issue
             that resulted in the incident, a plan is implemented to deal
             with the needs of the resident and to ensure that risk is
             minimalized. Most often there is a meeting to discuss the
             plan to be put in place but there is not any independent
             report that emanates from the meeting. To that end, there
             are no documents that specifically comply with the
             request. However, to the extent that a resident at risk is
             discussed in the weekly reports see response to Request
             No. 80.


                                           50
(Id.)

        Plaintiff contends that Defendant’s response “makes Plaintiff wonder

whether Defendant’s employees even reviewed these Requests or whether a

diligent search was conducted” because “there has been testimony in this case that

there were weekly ‘resident at risk’ (RAR) meetings at Lexington Park.” (Doc.

104, at 34 (citation omitted).)

              It was indicated that the RAR reports were included in
              email, and also in the clinical records. From the
              Response, it seems clear the author did not even know
              what was being referred to, which is troubling. In her
              April 5th correspondence (Exhibit F), Plaintiff indicated
              these concerns and asked Defendant to please conduct an
              actual search for these documents and produce them.
              Defendant did not indicate that it had done so. Plaintiff
              requests the Court therefore order that Plaintiff be
              entitled to the information requested through these
              Requests, so she can conduct her own search.

(Id. (citation omitted).)

        Because the cited deposition testimony has not been submitted as an exhibit,

the Court cannot determine if Plaintiff is characterizing it correctly. That stated,

Defendant’s brief in opposition ignores this issue entirely and merely states that the

“[r]esponse to Request 79 is responsive to the question as written” and that the

“answer fully and directly addresses the Request.” (Doc. 114, at 28.) Defendant

makes no effort to respond to Plaintiff’s assertion regarding testimony of weekly

“resident at risk” (RAR) meetings at Lexington Park.


                                          51
      The Court therefore directs Defendant to provide a supplemental response

that addresses Plaintiff’s characterization of the cited deposition testimony. If the

testimony indeed indicates that such “resident at risk” meetings occurred at

Lexington Park, Defendant is instructed to produce the same for the years

requested by Plaintiff. While the Court has some concerns as to the breadth and

proportionality of the information requested, Defendant Lexington has not raised

these objections. Plaintiff’s motion is, therefore, GRANTED as to Request 79 to

Lexington.

      Z.     Request 85 to Lexington.

      This Request seeks production of “documentation of each instance of

coaching or discipline Plaintiff issued to any employee while she was the Director

of Nursing at Lexington Park.” (Doc. 104-4, at 15.) Defendant Lexington objects

that the request is irrelevant and not proportional to the needs of the case because it

is unaware “of any issues in the case for the [P]laintiff or the [D]efendants that deal

with [P]laintiff meting out discipline or counseling to employees.” (Id.) Defendant

also objects that the request is vague and ambiguous because the term “counseling”

is undefined, “whether this is a discussion in passing between [P]laintiff and an

employee or some specific issue that [P]laintiff wanted an employee to formally

address.” (Id.) Defendant contends that Plaintiff “would be in a better position to




                                          52
indicate whom she counseled and to what purpose, whereas Defendant can only

provide the documented discipline that [she] issued and only after having to search

the independent employee files for a period of three years to determine if [P]laintiff

issued some discipline to an employee.” (Id.)

      Plaintiff contends that there “have been numerous assertions in this lawsuit

that Plaintiff failed to properly discipline and manage her own staff, thus leading to

the purported negative performance of the Lexington Park facility,” thus making it

“important to review the coaching and discipline she issued while she was DON.”

(Doc. 104, at 35.) Plaintiff argues that this information “relates to Plaintiff’s

employment, thus has been compelled be produced already.” (Id.)

      While Plaintiff generally contends there have been assertions that she failed

to properly discipline and manage her staff, she has not actually identified when,

by whom, and/or in what context such assertions were allegedly made.

Defendants, on the other hand, specifically attest that they are unaware “of any

issues in the case for the [P]laintiff or the [D]efendants that deal with [P]laintiff

meting out discipline or counseling to employees.” (Id.) Given Defendants’

attestation, Plaintiff has failed to meet her burden to show that this request is

facially relevant. As such, Defendant’s objection is sustained and the Court

DENIES Plaintiff’s motion as to Request 85 to Defendant Lexington.




                                           53
      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel (Doc.

104) is GRANTED in part and DENIED in part as more fully set forth above.

All supplemental responses, including responsive documents, shall be served by

Defendants within thirty (30) days of the date of this Order.

      IT IS SO ORDERED.

      Dated this 12th day of July, 2018, at Wichita, Kansas.

                                       S/ KENNETH G. GALE
                                      HON. KENNETH G. GALE
                                      U.S. MAGISTRATE JUDGE




                                        54
